Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are the Choi et al. (US 2010/0094174) and Watanabe et al. (US 2014/0148931) and Agrawal et al. (US 2017/0027803) and Berme et al. (US Patent No. 9763604) references. While these reference disclose systems for monitoring biomechanical functions with cameras and pressure sensors they fail to teach the analysis steps in order as in the claimed invention. In particular they fail to teach the acquiring of images relating to a reference action, recording dynamic interactions with the pressures sensors during that time, tracking optical markers relative to a global reference system, calculating the center of pressure of a foot relative to a local reference system, transforming the center of pressure coordinates to the global reference system, calculating a constraining force, calculating a force arm, and calculating a valgus moment. This distinguishes the claimed invention over the prior art and helps to estimate relative to the possibility of onset of an injury to the anterior cruciate ligament of a person in particular while participating in a sport activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791